Citation Nr: 1225896	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-42 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for [other] residuals of a TBI, to include dizziness.

3.  Entitlement to service connection for radiculopathy and peripheral neuropathy of the right upper extremity, to include as secondary to spinal disabilities and a TBI.

4.  Entitlement to service connection for radiculopathy and peripheral neuropathy of the left upper extremity, to include as secondary to spinal disabilities and a TBI.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2003 to November 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In his November 2009 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing.  Such a hearing was scheduled for February 16, 2012; the Veteran failed to report.  An interim May 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD), residuals of cervical strain, residuals of thoracic/lumbar strain, tinnitus, and residuals of right knee strain.  As such decision represents a full grant of the benefits sought on appeal, these matters are no longer before the Board.

As an initial matter, the Board notes that the Veteran filed a claim of entitlement to service connection for residuals of a TBI, and has specified a number of specific symptoms claimed as residuals of a TBI.  One list of the claimed symptoms is documented in a January 2011 VA examination report concerning this issue.  Headaches are among the symptoms identified by the Veteran as part of his claimed residuals of a TBI.  The state of the evidence of record with regard to the Veteran's headaches is significantly different than the state of the evidence with regard to the various other symptoms claimed  to be residuals of a TBI.  Although the issue of service connection for headaches was not listed as a separate issue in this case, the Board views such issue to be encompassed by (part of)the claim of service connection for residuals of a TBI.  Accordingly, the Board finds it appropriate to address the headache issue separately from the rest of the TBI issue.  The Board has recharacterized the issues on appeal accordingly.

Furthermore, while several of the problems claimed to be residuals of a TBI appear to be contemplated in the benefits already awarded during the course of this appeal (service connection for PTSD and tinnitus), the Board notes that the clearly identified complaints of episodic dizziness (along with the above-discussed headaches) are not contemplated in any prior grant of service connection.  The Board has recharacterized the TBI issue to delineate what components of the claim have been/may be resolved, and which ones require further development.  

The issues of service connection for [other] residuals of a TBI and radiculopathy and peripheral neuropathy of each upper extremity are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's chronic headaches had their onset during his active military service and have persisted.


CONCLUSION OF LAW

Service connection for headaches is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 U.S.C.A. §§  3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted (as to the issue being addressed on the merits), there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

This appeal essentially arises from the Veteran's contentions of several disabilities resulting (directly or indirectly) from injuries suffered when he was exposed to a blast from an IED (improvised explosive device) during his active duty service.  The occurrence of the Veteran's in-service exposure to an IED blast is supported by the Veteran's service treatment records (STRs) and is not in dispute.  During the pendency of this appeal, the Veteran has established service connection for several disabilities essentially on the basis of the IED blast and/or similar events during deployment.


Headaches

The Board finds that service connection for migraine headaches is warranted because the headaches are shown, including by contemporaneous evidence, to have their onset during the Veteran's military service, with reasonably shown continuity of symptomatology following service.

On VA examination on January 27, 2011, the examiner noted the Veteran's description of his IED blast exposure in which he was ejected from a Humvee and his head hit the ground.  The examiner noted that the event did not involve loss of consciousness ; the Veteran was disoriented, but resumed his job.  The Veteran reported symptoms of headaches, dizziness, mood disorder, sleep disorder, fatigue, and tinnitus, each with onset immediately or proximately following the IED blast.  The examiner noted that the Veteran described mild to severe migraine type headaches, one to two times per day, lasting from 30 minutes to a few hours.

The January 2011 VA examination report presents examination findings and discusses the Veteran's pertinent symptom history.  The examining medical doctor diagnosed, in pertinent part, migraine headaches.  The examiner concluded that the Veteran's headache complaints were manifestations of migraine headaches and concluded that the migraine headaches were less likely than not "aggravated" by the exposure to the IED blast.  The examiner offered a rationale finding it medically significant that the Veteran did not experience associated loss of consciousness or post-traumatic amnesia (PTA) following the IED blast.  The examiner also cited that the Veteran continued his duties following the incident.

The January 2011 VA examiner's attribution of the Veteran's headache symptoms to migraines, and the examiner's opinion that the migraine headaches were not "aggravated" by the in-service IED blast, do not adequately address all of the etiological questions raised by the Veteran's appeal.  A broader review of the evidence of record presents no indication that the Veteran had a chronic headache disability prior to service.  The January 2011 VA examiner did not provide a clear rationale explaining the diagnosis of migraine headaches (as opposed to alternative trauma-related headaches); the examiner did not address whether the diagnosed migraine headaches may have been caused or had original onset during the Veteran's military service; and the examiner did not address the evidence indicating that the Veteran had potentially pertinent complaints of severe headache symptoms during service.

The Veteran has stated, including on January 2011 VA examination, that his headache symptoms began on the day of the IED blast.  The Board acknowledges that the Veteran's STRs include records showing that on occasions following the IED blast exposure he denied headache problems.  However, the Board considers it highly significant that there is contemporaneous evidence from the Veteran's period of active duty service clearly showing that he began to complain of severe persistent headache symptoms prior to the conclusion of his active duty service.  Specifically, the Board notes a VA medical report from an October 2008 consultation for "TBI/Polytrauma," conducted during the Veteran's terminal leave prior to the November 2008 expiration of his term of active duty service.  This report shows that the Veteran reported "Headaches: Severe" that occurred "several times a week."  Although a diagnosis specific to the headache complaints was not listed in this October 2008 report, the examining medical doctor opined that the broad set of pain and symptoms reported by the Veteran were "most consistent with: A combination of TBI and Behavioral Health Conditions."

The Veteran's period of active duty service concluded in November 2008.  He filed a claim seeking service connection for TBI in January 2009.  The Board finds that his January 2009 TBI claim encompasses a claim of service connection for headaches.  He has described the headaches as part of his TBI claim to medical professionals in the development of the evidence for this claim, and information from VA medical records just prior to the Veteran's claim shows that he reported severe headaches as a feature symptom of his TBI concerns at that time.  As the \ claim of service connection for headaches is part of the claim on appeal, the Board must consider whether service connection may be granted on any basis raised by the record.  Even if there may be some uncertainty as to the specific etiology of the Veteran's diagnosed migraine headaches, the Board finds that the evidence demonstrates that the headaches began during active service and continued following service through the time of the Veteran's claim for service connection.  Given the overall factual record, any periods of remission of the headaches do not overcome the continuity since service theory of entitlement in this matter.  The Veteran's testimony that he experienced headaches following his exposure to an IED blast is plausible; and regardless of whether or not the diagnosed migraine headaches resulted from a specific IED blast incident, the probative evidence nonetheless reasonably shows that the onset of this disability was during the Veteran's active duty service.

Thus, the evidence shows that the Veteran has made consistent complaints of headaches over the years, beginning in service.  These symptoms have been recently diagnosed as migraine type headaches.  There was no significant passage of time between the conclusion of the Veteran's service and the claim of service connection for the disability.

On longitudinal review of the aforementioned evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had a chronic headache disability with onset and chronic continuity since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  His statements regarding symptoms have been reasonably consistent and are considered forthright and credible.  The Board finds no reason to reject his accounts; there is no evidence in the record to the contrary.  The Board notes that the Veteran is competent to testify as to the symptoms he experiences.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the January 2011 VA examiner appears to have found no etiological link between the Veteran's headaches and the IED blast in service, the examiner's discussion does not suggest doubt of the Veteran's account of symptoms.  The examiner appears to have concluded that the Veteran's headaches are due to a migraine pathology rather than a TBI, and found that such a migraine pathology was not aggravated by the IED blast exposure.  However, this opinion does not contradict the probative evidence of record indicating that the Veteran's headaches began during service and have continued since.

Accordingly, the Board concludes that the evidence reasonably supports the Veteran's claim, and that service connection for a headache disorder is warranted.


ORDER

Service connection for a headache disorder is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2011).

Residuals of a TBI, to Include Dizziness

The Veteran claims service connection for residuals of a TBI.  He contends that he suffered a TBI during service in October 2005, resulting in a number of disabilities and symptom experiences.  A January 27, 2011 VA examination report is focused upon evaluation of residuals of any TBI.  The report lists the symptoms Veteran associates with residuals of the claimed TBI.  The list (consistent with other medical evidence of record) shows that the Veteran identifies: headaches, dizziness, mood disorder, sleep disorder, fatigue, and tinnitus as alleged residuals of TBI.

The Board has granted service connection for headaches.  The RO previously granted service connection for tinnitus.  The Veteran's reported symptoms of mood disorder, sleep disorder, and fatigue may to varying extents be contemplated in the RO's grant of service connection for PTSD.  In any event, there remains at least one specific symptom complaint associated with the Veteran's TBI claim that has not been addressed with an adequate medical opinion in this case; there remains a lack of clarity with regard to key medical questions raised by the Veteran's contentions.

In particular, the Board notes that the Veteran's STRs include a March 2006 post-deployment medical questionnaire documenting his endorsement of having experienced "dizziness, fainting, light headedness" during his deployment.  The January 27, 2011 VA examiner noted details of the Veteran's current complaints of episodic dizziness / vertigo, but failed to offer an adequate diagnostic discussion or etiology opinion concerning these symptoms as part of the claimed TBI pathology.  The January 27, 2011 VA examiner referred to the Veteran's dizziness as "balance caused" and possibly associated with his tinnitus.  The January 27, 2011 examiner otherwise stated that he "cannot resolve this issue without resort to mere speculation.  PCS [post-concussion syndrome] residue."  In a section for presenting a rationale, the examiner stated that the Veteran "needs Audiology evaluation for his Tinnitus and balance caused dizziness, he has negative Romberg's sign, negative Dysmetria by physical exam, and negative orthostatic bp., PCS residue is not likely."

The RO had previously arranged for a January 18, 2011 VA audiology examination of the Veteran.  The examiner concluded that the Veteran's tinnitus was unrelated to service, but did not address the dizziness complaints.  No new audiology examination was conducted following the January 27, 2011 VA examiner's statement that one was necessary.  The RO later granted service connection for tinnitus (noting that the Veteran complained of tinnitus during service), but as there was no distinct issue of service connection for dizziness listed in this appeal, there has been no follow-up on the dizziness aspect of the Veteran's contentions.

The evidence of record does not present adequate findings and medical opinion to permit informed appellate review of this matter.  In particular, the Veteran's contentions regarding his episodic dizziness warrant further development as his STRs document that he reported such symptoms during military service, yet the key diagnostic and etiological questions concerning the Veteran's problems with dizziness have not been adequately addressed by the VA examination reports of record.  Service connection may be warranted, even if the Veteran's dizziness is not specifically a residual of a TBI, if the Veteran's current complaints of dizziness associated with this claim are otherwise attributable to a diagnosed chronic disability and etiologically linked to his complaints of dizziness during service.

Furthermore, service connection may be warranted if the Veteran's dizziness is associated with a diagnosed chronic disability that has been caused or aggravated by the Veteran's now service-connected tinnitus.  The January 27, 2011 VA examination report suggests that the dizziness is linked to the tinnitus, and advises that an audiologist must be consulted for further medical insight.  No VA audiology report (nor any other VA examination report) adequately addresses the Veteran's dizziness symptoms in this case.  The grant of service-connection for tinnitus does not resolve the issue; the rating criteria for tinnitus do not contemplate symptoms of dizziness, and dizziness may be compensated under different Diagnostic Codes.

The Board finds that a medical opinion is necessary to adequately address the nature and etiology of the Veteran's dizziness complaints.

Radiculopathy and Peripheral Neuropathy of the Upper Extremities

The occurrence of in-service injury involving the Veteran's exposure an IED blast has already been reasonably established and conceded, and the Veteran has already been awarded service connection for disabling residuals of injuries to his cervical, thoracic, and lumbar spinal areas essentially on the basis of such in-service injury.  The Veteran contends that his established service-connected disabilities have further resulted in symptomatology representing radiculopathy and peripheral neuropathy of the upper extremities.  A September 2008 report of medical history, completed by the Veteran shortly before the November 2008 conclusion of his active duty service, shows that he complained of his extremities going numb at times.  He filed the claim of service connection for radiculopathy and neuropathy in January 2009, and has reported his symptoms at postservice medical examinations and consultations, including VA examinations in connection with this appeal.

The threshold question that must be addressed here, as in any claim seeking service connection, is whether he actually has (during the pendency of his claim has had) the disability for which service connection is sought.  The Board finds that the VA examination reports and medical evidence of record do not adequately address this question in a manner permitting informed appellate review at this time.  The January 27, 2011 VA examination report that focused upon TBI residuals included pertinent testing results concerning neurological function of the upper extremities, but otherwise does not discuss or address the upper extremities issues in this case.  The January 10, 2011 VA examination report that focused upon the Veteran's spine also contains results from objective testing of the Veteran's extremities.  The objective testing results in the VA examination reports do not make clear any apparent abnormality or neurological deficits of the Veteran's upper extremities.  This absence of apparent abnormality on objective testing appears to have been the basis of the RO's denial of the upper extremity claims, as discussed in the May 2011 supplemental statement of the case.  However, the January 10, 2011 VA examiner noted the Veteran's symptom history in some detail, and with consideration of this and the objective testing presented the following diagnosis in the report's designated 'Diagnosis' section: "Residuals of Claimed bilateral upper extremity radiculopathy / neuropathy."  In this section, the examiner described that the disability manifested in paresthesias and dysesthesias of the extremities; the examiner also described effects of the diagnosis upon the Veteran's occupational and daily activities.

The conflicting indications in the report and the confusing wording used in the diagnosis section prevent the Board from making a clear determination as to whether the Veteran actually has (or during the pendency of his claim has had) the disabilities for which service connection is sought.  These also prevent the Board from clearly identifying the nature of any disabilities referenced by the diagnosis.  Furthermore, to any extent that the diagnosis may have been intended to identify an existing disability of the upper extremities, no etiology opinion is presented.

In light of the absence of any apparent neurological deficit or abnormality being shown in the objective testing results, the meaning of the report's diagnosis of  "Residuals of Claimed bilateral upper extremity radiculopathy / neuropathy" is not clear.  The Board finds that clarification of the nature and basis of any neurological diagnosis involving the upper extremities is necessary.
Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his chronic episodic dizziness (which he contends is a residual of a TBI).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  .  Upon examination and interview of the Veteran, and review of the pertinent medical history, the examiner should provide opinions responding to the following:

(a) Please identify, by diagnosis (to the extent possible), any underlying disability entity involved in producing the Veteran's complaints of episodic dizziness.  Please indicate whether the reported episodic dizziness 1) is itself a chronic diagnosable disability entity,  or 2) is a symptom of an underlying (known or unknown / undiagnosed) chronic disability entity, or 3) does not involve or correspond to any diagnosable disability.

(b) Please opine whether the reported episodic dizziness is at least as likely as not (50 percent or better probability) etiologically related to the Veteran's military service, or to any event therein (including exposure to an IED blast and including the Veteran's March 2006 endorsement of having experienced "dizziness, fainting, light headedness" during his deployment), or is it more likely (a better than 50 percent probability) due to a postservice event or an illness of postservice onset?

The examiner should explain the rationale for all opinions, to include identification of other possible etiologies (and if any other etiology is more likely, why that is so) for each diagnosed entity, and citing to supporting factual evidence.  The examiner should also comment on any opinions already of record (expressing agreement or disagreement with each, and explaining the rationale for the agreement / disagreement).

2.  The RO should forward the Veteran's claims file (to include this remand) to the January 10, 2011 VA examiner/opinion provider (Dr. Steven Poe) for review and an addendum medical opinion.  The addendum should clarify his earlier findings/diagnosis and offer an opinion addressing the nature and likely etiology of any found neurological diagnoses of the upper extremities.  (If necessary to address the questions below, any required additional testing and examination should be arranged.)  Specifically, the examiner should provide opinions responding to the following:

(a) Please clarify whether the Veteran has medical diagnoses of 1) radiculopathy, 2) neuropathy, and/or 3) any other chronic neurological disability of either upper extremity.  In this regard, please specifically identify each diagnosis found.  Please reference the January 10, 2011 report's unclear diagnosis of "Residuals of Claimed bilateral upper extremity radiculopathy/neuropathy," and please reference the same report's indications of apparently normal findings on all pertinent objective testing (as well any other pertinent upper extremity testing results, such as those presented in a January 27, 2011 VA examination report).
(b) For any diagnosis found for either upper extremity, please opine whether the disability is at least as likely as not (50 percent or better probability) etiologically related to the Veteran's military service, or to any other event therein (including exposure to an IED blast), or is it more likely (a better than 50 percent probability) due to a postservice event or an illness of postservice onset?

(c) For any diagnosis found for either upper extremity, please opine whether the disability is at least as likely as not (50 percent or better probability) etiologically related (caused by or permanently aggravated in severity by) the Veteran's service-connected spinal disabilities or any other service-connected disabilities?

The provider must explain the rationale for all opinions, to include identification of other possible etiologies (and if any other etiology is more likely, why that is so) for each diagnosed entity, and citing to supporting factual evidence.

If the January 10, 2011 VA examiner (Dr. Steven Poe) is no longer available to review the records, or is unable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate physician for review and a medical nexus opinion.  The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

3.  The RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO must ensure that the examiners have access to any factual evidence that is not contained in the claims file but exists in Virtual VA.  If any report is insufficient, it must be returned to the examiner for corrective action.

4.  The RO should then re-adjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


